Order entered August 23, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00240-CV

          TIFFANY POLLARD, INDIVIDUALLY AND AS TRUSTEE OF THE
                MARIE MERKEL CHILDREN’S TRUST, Appellant

                                              V.

                              RUPERT M. POLLARD, Appellee

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-12515

                                          ORDER
       Before the Court is appellee’s August 22, 2019 fourth motion for an extension of time to

file his brief. Appellee seeks a four-day extension. We GRANT the motion and extend the time

to August 27, 2019. We caution appellee that further extension requests in this accelerated

appeal will be strongly disfavored.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE